Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.24 Page 1 of 43
New West Michigan III Industrial Investors, L.L.C. v Amazon.Com Services, LLC
       US District Court – Western District Case No.:_____________
                      Honorable __________________




                   TAB 1
                    To
  Plaintiff's Complaint and Jury Demand
    Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.25 Page 2 of 43




  Confidential


                                          ACCESS AGREEMENT

           This Access Agreement (this "Agreement") is entered into by New West Michigan III Industrial
  Investors, L.L.C., a Michigan limited liability company ("Landlord"), and AMAZON.COM SERVICES
  LLC, a Delaware limited liability company ("Amazon"), on the dates next to their respective signatures,
  to be effective as of the later of such dates (the "Effective Date").

                                                RECITALS




                                              AGREEMENT

        NOW, THEREFORE, in consideration of the mutual covenants and promises contained in this
 Agreement and other good and valuable consideration, the receipt and sufficiency of which is
 acknowledged by each of the Parties, the Parties agree as follows:




          2,      Permitted Actions. During the Access Term, the Amazon Parties, will have access to the
 Project for the purpose of conducting due diligence and any non-invasive pre-construction activity
required for the Project, which may include, but is not limited to, the following actions: (a) to survey the
Project, including appurtenant easements, if any, as Amazon determines to be desirable; (b) to conduct
feasibility studies; (c) to conduct engineering and environmental studies, including, without limitation,
Phase I environmental site assessments, cultural resources surveys, invasive environmental investigations,
and other physical assessments; (d) for planning and measuring, construction of improvements and
installation of furniture, fixtures, and telecommunication and other equipment, and any other activities to
facilitate Amazon's intended use(s) of and operations at the Project; and (e) for the delivery of products
and to commence Amazon's use(s) of and operations at the Project (collectively, the "Permitted
Actions").

         3.       Amazon's Obligations. Except as the Parties may agree otherwise in the Lease,
Amazon will (a) bear the costs of the Permitted Actions; (b) comply with all laws and ordinances
applicable to the Project., (c) keep the Project free from any liens which might arise as a result of the
Permitted Actions; and (d) obtain all governmental permits required for Amazon's activities on the
Project. Amazon will not owe Landlord any fee, charge or payment for entering into this Agreement or
exercising the Permitted Actions. If the Parties do not enter into the Lease, Amazon will remove all of its
equipment, materials, products, and other improvements to return the Project to a condition no worse than
its condition as of the Effective Date. Amazon's obligations under the preceding sentence will survive the
expiration or termination of this Agreement. Amazon has no obligation to maintain or repair the Project
  Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.26 Page 3 of 43




 Confidential


 except to the extent any maintenance or repair is required as a result of the Amazon Parties' negligence or
 willful misconduct.

         4.      Confidentiality,




                  e.      Confidential Information. All information specifically labeled as "confidential"
or that would reasonably be presumed to be confidential, including the terms and conditions of this
Agreement, the Lease, and all non-public information relating to Amazon's technology, operations,
customers, business plans, promotional and marketing activities, finances and other business affairs
(collectively, "Confidential Information"), that is learned by or disclosed to any Landlord Parties with
respect to Amazon's business in connection with this Agreement or the leasing transaction will be kept
strictly confidential by such Landlord Parties and will not be used (except for Landlord's confidential
internal purposes, or as otherwise required by Legal Requirements, or for disclosing to Landlord's agents,
directors, officers or employees, prospective purchasers or lenders, provided any such party understands
and agrees to be bound by the terms of this confidentiality provision) or disclosed to others by any
Landlord Parties, without the express prior consent of Amazon, which Amazon may withhold in its sole
and absolute discretion, As used above, the term "Legal Requirements" means all applicable federal,
state, county and municipal statutes, ordinances, codes, rules, regulations and requirements. The
provisions of this Section 3 will survive the expiration or termination of this Agreement.

        5.      Insurance.
   Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.27 Page 4 of 43




  Confidential




          6.      Indemni




         7.      ExclusivitY,




         9.      Cure Period; Waiver of Consequential Damages. Any breach of this Agreement will
not be considered material until the breaching party is given notice of its breach and fails to cure within
15 days of the notice; provided, however, if longer than 15 days is reasonably required to effectuate a
cure, then Amazon will not be in default under this Agreement so long as Ams7on commences efforts to
cure within such 15-day period and diligently continues to effectuate a cure thereafter. Notwithstanding
any provision in this Agreement to the contrary, neither Party will be liable to the other Party for
consequential damages, such as lost profits or interruption of the other Party's business, except that this
sentence will not apply to Landlord's breach of its confidentiality obligations under this Agreement.

       10.       Assignment.




                                                    3
   Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.28 Page 5 of 43




 Confidential


          11.    Successors; Entire Agreement; Amendment; Remedies; Waiver.                _
 10, this Agreement will be binding upon, jointly and severally, and inure to the benefit of Landlord and
 Amazon and their respective representatives, successors and assigns. This Agreement embodies the entire
agreement between the Parties concerning the Agreement's subject matter. No modification, waiver, or
amendment of this Agreement or any of its provisions will be binding upon either Party if not in writing
and signed by such Party. All rights and remedies set forth in this Agreement are cumulative, non-
exclusive, and in addition to such other rights and remedies as may be available at law, in equity, or
otherwise. No delay in enforcement or failure by a party to insist on strict performance of any term or
condition of this Agreement will be deemed a waiver thereof, or a waiver of any right to performance of
the same or any similar or other term or condition in the future.

        12.      Severability; Counterparts.




        13.      Notices. Notices under this Agreement will be in writing and sent by a reputable
overnight courier service, postage prepaid, addressed to the applicable Party at its addresses listed on the
signature page. Either Party may change its address(es) for subsequent notices by giving notice to the
other Party. Notice will be deemed given upon delivery or when delivery is refused.

         14.     Governing Law; Venue. This Agreement is governed by the substantive applicable laws
of the state in which the Project is located, excluding its conflicts of law provisions. Any dispute arising
under, in connection with, or incident to this Agreement or about its interpretation will be resolved
exclusively in the state or federal courts located in the county in which the Project is located. The Parties
irrevocably submit to those courts' venue and jurisdiction. The Parties waive all defenses of lack of
personal jurisdiction and forum non-conveniens. A final judgment in any such suit or action may be
enforced in other jurisdictions by suit on the judgment or in any other manner provided by applicable law.




                                        [Signature Page to Follow}




                                                    4
Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.29 Page 6 of 43




 Confidential


         [N WITNESS WHEREOF, Landlord and Amazon have executed this Agreement on the dates set
 forth below.

 LANDLORD:                                       AMAZON:

 NEW WEST MICHIGAN III INDUSTRIAL AMAZON.COM SERVICES LLC
 INVESTORS, L.L.C., a Michigan limited
 liability company

By: KOJAIAN PARTNERS III, L.L.C.,             By
a Michigan limited liability company          Print      e Joshua Abatis
Its: Sole Member                                       Authorized aignatory
                                                  to Signed:    113/2020
By: KOJAIAN PARTNERS III-M, INC., a
Michigan corporation                To Amazon:
Its: Manager                           Amazon,com, Inc.
                                    Attention: Real Estate Manager (NA Ops: DGR6)
                                    410 Terry Ave N
                                    Seattle, WA 98109

       Anthony G. Antone, Esq.               c/o Amazon.com, Inc.
Its:   Vice President                        Attention: General Counsel (Real Estate NA Ops:
                                             DGR6)

Date Signed:
                i/36                         410 Terry Ave N
                                             Seattle, WA 98109

To Landlord:                                And via email to:
New West Michigan III Industrial Investors, na-realestateaamazon.com;
L.L.C.                                      legal-us-realestate@amazon.cont
39400 Woodward Avenue, Suite 250            Subject line: Re: DGR6
Bloomfield Hills, MI 48304




                                             5
Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.30 Page 7 of 43
New West Michigan III Industrial Investors, L.L.C. v Amazon.Com Services, LLC
       US District Court – Western District Case No.:_____________
                      Honorable __________________




                   TAB 2
                    To
  Plaintiff's Complaint and Jury Demand
                         Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.31 Page 8 of 43
               BC-RENO-2020-0342 Summary
O'
Or
 EaPi r, Printed: Monday, June 01, 2020
 ['WADS



     Type:              Building Permit - Commercial or 3+ Family Renovation (Interior &
     Title:             3951 Trade Drive SE Selective Demolition
     Address:           3951 TRADE DR SE                                                                 Waiting to Inspect
     Parcel:            41-18-20-300-070
     Description:       Selective demolition of the existing facility, including removal of interior partitions and abandoned interior
                        equipment, smoothing/grinding of floor concrete to prepare for new work, removal of existing dock doors, select
                        demolition of existing wall to prepare for new dock doors, saw cutting of slab to prepare for new uses, removal
                        of existing cement/asphalt at new dock doors, removal of any contaminated soils (pending soils test). Removal
                        of broken window panes. Other demolition as required to prepare building for new tenant.
     Assigned Staff: Travis VanLuyn          tvanluyn@grand-rapids.mi.us
         File Date:           2/20/2020

     APPLICANT                                   ARCHITECT                                      OWNER
     Eric Bratt PE, MBA, LEED AP BD-C            Eric Bratt PE, MBA, LEED AP BD-C              NEW WEST MICHIGAN III INDUSTRIAL
     Progressive A&E                             Progressive A&E                                INVESTORS LLC
     1811 4 Mile Rd NE                           1811 4 Mile Rd NE                              39400 WOODWARD AVE STE 250
     Grand Rapids, MI 49525                      Grand Rapids, MI 49525                        BLOOMFIELD HILLS, MI 48304

     Work: 6169884873                            Work: 6169884873
     Email: bratte@progressiveae.com             Email: bratte@progressiveae.com

 PROJECT INFORMATION
         HVAC Work Included            No                                Electrical Work Included    No
         Plumbing Work Included        No                                Fire Suppression Work       No
                                                                         Included
         Construction Cost             2147844.00                        Type of Construction        2B (602.2)
         Actual Building Height        50                                Number of Stories           3
         Building Footprint            467027                            Work Area                   467027
         Census Class Description      Commercial Addn-                  Number of Buildings         1
                                       Remodel
         Expiration Date               10/17/2020

USE AND OCCUPANCY
         Use Group                     S-1 (311.2)                       Use Group Description       Storage Moderate Hazard
         Residential Units Exist       0                                 Residential Units New       0
         Occupiable                                                      White Box
         Residential Units New         0                                 Commercial Units Exist      0
         Occupiable                                                      Occupiable
         Commercial Units New          0                                 Commercial Units New        0
         White Box                                                       Occupiable

FIRE PROTECTION
         Fire Suppression Equipped Yes                                   Fire Suppression Type       NFPA 13
         Alternative Extinguishing     No                                Standpipes Equipped         Yes
         System
         Fire Alarm System             Yes                               Fire Detection System       No



Printed: 6/1/2020 (ACA_Summary_BATCH)                                                                                        Page 1 of 4
                  Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.32 Page 9 of 43
PLAN REVIEW
    Electrical Plan             No                      Mechanical Plan           No
    Requirement                                         Requirement
    Plumbing Plan               No                      Specialized Plan          No
    Requirement                                         Requirement
    Architect-Engineer Role     Design-Submittal-As     Required Plans            After you review the
                                Requested Site Visits                             application summary and
                                                                                  submit your application,
                                                                                  you will be prompted to
                                                                                  upload plans and any
                                                                                  necessary supporting
                                                                                  documents.
                                                                                   Based upon your
                                                                                  application, the following
                                                                                  plan types will be required,
                                                                                  which must be uploaded in
                                                                                  PDF format:
                                                                                  Site Plan
                                                                                  Architectural/Structural
                                                                                  Plan I Soil Erosion Control
                                                                                  Plan I Drainage/Utility Plan.
                                                                                  In addition to these plan
                                                                                  types, any other submittal
                                                                                  items necessary for the
                                                                                  plans examiner to evaluate
                                                                                  the proposed project
                                                                                  should also be provided.
                                                                                  To request deferred
                                                                                  submittal of any required
                                                                                  plan type, list it in the
                                                                                  section below. Some uses
                                                                                  are ineligible for deferred
                                                                                  plan submittal.
    Plans Acknowledgement       CHECKED

ENERGY CONSERV-SUSTAINABILITY
    Building Energy             No                      Addition Energy           Yes
    Compliance                                          Compliance
    Equipment Energy            Yes                     Sustainability            None
    Compliance

PROPOSED USE
    Single Family Residential   UNCHECKED               Duplex Proposed Use       UNCHECKED
    Proposed Use
    Townhome Proposed Use       UNCHECKED               Multi-family Proposed Use UNCHECKED
    Office Proposed Use         UNCHECKED               Medical-Dental Proposed   UNCHECKED
                                                        Use
    Retail Proposed Use         UNCHECKED               Party Store Proposed Use UNCHECKED
    Restaurant Proposed Use     UNCHECKED               Bar-Club Proposed Use     UNCHECKED
    Assembly Proposed Use       UNCHECKED               Hotel-Motel Proposed Use UNCHECKED
    Sports Club Proposed Use UNCHECKED                  Drive-Thru Proposed Use   UNCHECKED
    Salon-Styling Proposed      UNCHECKED               Auto Service Proposed     UNCHECKED
    Use                                                 Use
    Auto Sales Proposed Use     UNCHECKED               Industrial Proposed Use   CHECKED
    Institutional Proposed Use UNCHECKED                Marijuana Proposed Use    UNCHECKED



Printed: 6/1/2020 (ACA_Summary_BATCH)                                                                       Page 2 of 4
                    Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.33 Page 10 of 43
    Other Proposed Use          UNCHECKED

CURRENT USE
    Single Family Residential   UNCHECKED              Duplex Current Use         UNCHECKED
    Current Use
    Townhome Current Use        UNCHECKED              Multi-family Current Use   UNCHECKED
    Office Current Use          UNCHECKED              Medical-Dental Current     UNCHECKED
                                                       Use
    Retail Current Use          UNCHECKED              Party Store Current Use    UNCHECKED
    Restaurant Current Use      UNCHECKED              Bar-Club Current Use       UNCHECKED
    Assembly Current Use        UNCHECKED              Hotel-Motel Current Use    UNCHECKED
    Sports Club Current Use     UNCHECKED              Drive-Thru Current Use     UNCHECKED
    Salon-Styling Current Use   UNCHECKED              Auto Service Current Use   UNCHECKED
    Auto Sales Current Use      UNCHECKED              Industrial Current Use     CHECKED
    Institutional Current Use   UNCHECKED              Other Current Use          UNCHECKED

SITE DETAILS
    Water Service Connection Existing                  Fire Service Connection    Existing
    Excavation Area             20000                  Parking Area               0
    Modifying Stormwater      No                       Changing Traffic           No
    Drainage                                           Circulation
    New or Modified Curb Cuts Yes                      Changing Driveway Width    Yes
    Work in Public Right-of-    No
    Way

SPECIAL INSPECTIONS
    Soil Boring Special lnsp    No                     Soil Compaction Special     No
                                                       Insp
    Concrete Special Insp       No                     Precast Fabrication Special No
                                                       Insp
    Precast Erection Special    No                     Masonry Special lnsp        No
    Insp
    Steel Fabrication Special   No                     Steel Erection Special Insp No
    Insp
    Fabricated Wood Special     No                     Intumescent Paint Special No
    Insp                                               Insp
    Fireproofing Special lnsp   No                     Fire Resistant Joint Special No
                                                       Insp

LOCATION
    Zone District               SD-IT                  Zone Neighborhood Class MON
    Historic District           Not Historic           Ward                        3
    Neighborhood                ken-O-Sha Park         Inspector Area              SOUTH


USE GROUP
Use Group                                 Floor
S-1 (311.2)                               1
S-2 (311.3)                               1
B (304.1)                                 2


Printed: 6/1/2020 (ACA_Summary_BATCH)                                                         Page 3 of 4
                   Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.34 Page 11 of 43
S-2 (311.3)


PROCESSING STATUS (chronological)
Intake
2/21/2020     Staff:
              Waiting for Plans


Intake
2/21/2020     Staff: Plan Room
              Plans Received


Intake
2/24/2020     Staff: William Hordyk                      whordyk@grand-rapids.mi.us                  (616) 456-3134
              Counter Approval
              Counter approval as selective interior demolition and repairs.
              No final use and occupancy can be established until such time a permit is applied for and inspector for a specific
              use.

Issuance
2/25/2020     Staff: Brooke Hovenkamp                    bhovenkamp@grand-rapids.mi.us               616-456-3389
              Ready to Issue


Issuance
4/17/2020     Staff: Chase Murphy                        cmurphy@grand-rapids.mi.us                  (616) 456-3205
              Issued



FEES
Invoice: 1000352808 on 04/14/2020
                       Commercial Building Application           40.00
                           Commercial Building Permit        13428.75
                                 Building Plan Review         1346.00
                            Commercial Zoning Permit           235.00
                                      Total Invoiced :       15049.75
                                           Payments:         15049.75         Balance: 0.00




Printed: 6/1/2020 (ACA_Summary_BATCH)                                                                                    Page 4 of 4
Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.35 Page 12 of 43
 New West Michigan III Industrial Investors, L.L.C. v Amazon.Com Services, LLC
        US District Court – Western District Case No.:_____________
                       Honorable __________________




                    TAB 3
                     To
   Plaintiff's Complaint and Jury Demand
                       Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.36 Page 13 of 43
              BC-RENO-2020-0471 Summary
C
    RAPS
    GRANDID
              Printed: Monday, June 01, 2020

    Type:              Building Permit - Commercial or 3+ Family Renovation (Interior &
    Title:             3951 Trade Drive SE Renovation
    Address:           3951 TRADE DR SE                                                                       Closed-Withdrawn
    Parcel:            41-18-20-300-070
    Description:    Renovation of existing building. Facade improvements include replacement of existing windows with GR-
                    compliant glazing, relocation of loading docks to north side, and patching/painting of exterior metal cladding as
                    required. Interior will include buildout of office block on first level, conversion of portion of first floor into delivery
                    fulfilment area/conveyor system, and dedicated, separate parking space. Third floor space will also be
                    converted to parking with a new ramp. Mechanical systems will be replaced to address space conditioning and
                    life safety (CO and NO2 for parking/vehicles).
    Assigned Staff: Travis VanLuyn        tvanluyn@grand-rapids.mi.us

          File Date:           3/11/2020

    APPLICANT                                       ARCHITECT                                       OWNER
    Eric Bratt PE, MBA, LEED AP BD-C                Eric Bratt PE, MBA, LEED AP BD-C                NEW WEST MICHIGAN III INDUSTRIAL
    Progressive A&E                                 Progressive A&E                                 INVESTORS LLC
    1811 4 Mile Rd NE                                1811 4 Mile Rd NE                              39400 WOODWARD AVE STE 250
    Grand Rapids, MI 49525                          Grand Rapids, MI 49525                          BLOOMFIELD HILLS, MI 48304

    Work: 6169884873                                 Work: 6169884873
    Email: bratte@progressiveae.com                  Email: bratte@progressiveae.com

    PROJECT INFORMATION
          HVAC Work Included               Yes                               Electrical Work Included     Yes
          Plumbing Work Included           Yes                               Fire Suppression Work        Yes
                                                                             Included
          Construction Cost                5716156.00                        Type of Construction         2B (602.2)
          Actual Building Height           50                                 Number of Stories           3
          Building Footprint               499512                             Work Area                   906248
          Census Class Description         Commercial Addn-                   Number of Buildings         1
                                           Remodel

    USE AND OCCUPANCY
          Use Group                        S-1 (311.2)                        Use Group Description       Storage Moderate Hazard
          Occupant Load                    2396                               Use and Occupancy           Yes
                                                                              Change
          Residential Units Exist                                             Residential Units New       0
          Occupiable                                                          White Box
          Residential Units New            0                                  Commercial Units Exist      1
          Occupiable                                                          Occupiable
          Commercial Units New             0                                  Commercial Units New        1
          White Box                                                           Occupiable

    FIRE PROTECTION
          Fire Suppression Equipped Yes                                       Fire Suppression Type       NFPA 13
          Alternative Extinguishing        No                                 Standpipes Equipped         Yes
          System


    Printed: 6/1/2020 (ACA_Summary_BATCH)                                                                                           Page 1 of 8
                 Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.37 Page 14 of 43
    Fire Alarm System           Yes                     Fire Detection System   No

PLAN REVIEW
    Electrical Plan             Yes                     Mechanical Plan         Yes
    Requirement                                         Requirement
    Plumbing Plan               Yes                     Specialized Plan        Yes
    Requirement                                         Requirement
    Architect-Engineer Role     Design-Submittal-As     Required Plans          After you review the
                                Requested Site Visits                           application summary and
                                                                                submit your application,
                                                                                you will be prompted to
                                                                                upload plans and any
                                                                                necessary supporting
                                                                                documents.
                                                                                 Based upon your
                                                                                application, the following
                                                                                plan types will be required,
                                                                                which must be uploaded in
                                                                                PDF format:
                                                                                Site Plan I
                                                                                Architectural/Structural
                                                                                Plan I Electrical Plan I
                                                                                Mechanical Plan I
                                                                                Plumbing Plan I Soil
                                                                                Erosion Control Plan I
                                                                                Drainage/Utility Plan
                                                                                Specialized Plan
                                                                                (examples: fire alarm,
                                                                                sprinkler, food service). In
                                                                                addition to these plan
                                                                                types, any other submittal
                                                                                items necessary for the
                                                                                plans examiner to evaluate
                                                                                the proposed project
                                                                                should also be provided.
                                                                                To request deferred
                                                                                submittal of any required
                                                                                plan type, list it in the
                                                                                section below. Some uses
                                                                                are ineligible for deferred
                                                                                plan submittal.
    Plans Acknowledgement       CHECKED

ENERGY CONSERV-SUSTAINABILITY
    Building Energy             Yes                     Addition Energy         Yes
    Compliance                                          Compliance
    Equipment Energy            Yes                     Sustainability          None
    Compliance

PROPOSED USE
    Single Family Residential   UNCHECKED               Duplex Proposed Use     UNCHECKED
    Proposed Use
    Townhome Proposed Use       UNCHECKED               Multi-family Proposed Use UNCHECKED
    Office Proposed Use         UNCHECKED               Medical-Dental Proposed UNCHECKED
                                                        Use
    Retail Proposed Use         UNCHECKED               Party Store Proposed Use UNCHECKED
    Restaurant Proposed Use     UNCHECKED               Bar-Club Proposed Use   UNCHECKED



Printed: 6/1/2020 (ACA_Summary_BATCH)                                                                    Page 2 of 8
                   Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.38 Page 15 of 43
   Assembly Proposed Use       UNCHECKED              Hotel-Motel Proposed Use UNCHECKED
   Sports Club Proposed Use UNCHECKED                 Drive-Thru Proposed Use    UNCHECKED
   Salon-Styling Proposed      UNCHECKED              Auto Service Proposed      UNCHECKED
   Use                                                Use
   Auto Sales Proposed Use     UNCHECKED              Industrial Proposed Use    CHECKED
   Institutional Proposed Use UNCHECKED               Marijuana Proposed Use     UNCHECKED
   Other Proposed Use          UNCHECKED

CURRENT USE
   Single Family Residential   UNCHECKED              Duplex Current Use         UNCHECKED
   Current Use
   Townhome Current Use        UNCHECKED              Multi-family Current Use   UNCHECKED
   Office Current Use          UNCHECKED              Medical-Dental Current     UNCHECKED
                                                      Use
   Retail Current Use          UNCHECKED              Party Store Current Use    UNCHECKED
   Restaurant Current Use      UNCHECKED              Bar-Club Current Use       UNCHECKED
   Assembly Current Use        UNCHECKED              Hotel-Motel Current Use    UNCHECKED
   Sports Club Current Use     UNCHECKED              Drive-Thru Current Use     UNCHECKED
   Salon-Styling Current Use   UNCHECKED              Auto Service Current Use   UNCHECKED
   Auto Sales Current Use      UNCHECKED              Industrial Current Use     CHECKED
   Institutional Current Use   UNCHECKED              Other Current Use          UNCHECKED


SITE DETAILS
   Water Service Connection Existing                  Fire Service Connection    Existing
   Excavation Area             20000                  Parking Area               685000
   Modifying Stormwater      No                       Changing Traffic           Yes
   Drainage                                           Circulation
   New or Modified Curb Cuts No                       Changing Driveway Width    Yes
   Work in Public Right-of-    No
   Way

SPECIAL INSPECTIONS
   Soil Boring Special Insp    No                     Soil Compaction Special     No
                                                      Insp
   Concrete Special Insp       No                     Precast Fabrication Special No
                                                      Insp
   Precast Erection Special    No                     Masonry Special Insp        No
   Insp
   Steel Fabrication Special   No                     Steel Erection Special Insp No
   Insp
   Fabricated Wood Special     No                     Intumescent Paint Special No
   Insp                                               Insp
   Fireproofing Special Insp   No                     Fire Resistant Joint Special No
                                                      Insp

LOCATION
   Zone District               SD-IT                  Zone Neighborhood Class MON
   Historic District           Not Historic           Ward                        3
   Neighborhood                ken-O-Sha Park         Inspector Area              SOUTH


Printed: 6/1/2020 (ACASummary_BATCH)                                                         Page 3 of 8
                  Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.39 Page 16 of 43
USE GROUP
Use Group          Floor
S-1 (311.2)        1
S-2 (311.3)
B (304.1)

DEFERRED PLANS

Plan Type          Designer           Company          Expected       Notes
                   Responsible        Name             Submittal Date
Sprinkler          Fire Protection    TBD              04/11/2020
                   Contractor
Fire Alarm         Fire Alarm         TBD              04/11/2020
                   Contractor
Site Plan          Progressive AE     Progressive AE   03/12/2020      LUDS
                                                                       forthcoming


PROCESSING STATUS (chronological)
Intake
3/11/2020     Staff:
              Waiting for Plans


Intake
3/12/2020     Staff: Plan Room
              Plans Received


Intake
3/17/2020     Staff: William Hordyk                       whordyk@grand-rapids.mi.us            (616) 456-3134
              Application Entered
              Application Entered
              116_ page plan with electrical, mechanical, and plumbing drawings.

Historic Review
3/17/2020     Staff: William Hordyk                       whordyk@grand-rapids.mi.us            (616) 456-3134
              Waived


Plumbing Review
3/19/2020     Staff: Marvin Schierbeek                    nnschier@grand-rapids.mi.us           (616) 456-3157
              Approved


Electrical Review
3/23/2020     Staff: Ed Longstreet                        elongstreet@grand-rapids.mi.us        616-456-3048
              Approved
              2017 Michigan Electrical Code Rules Part 8 (MECR) and the 2017 National Electrical Code (NEC) applies and will
              be used to resolve issues in the event of field changes, installation conflicts or missed review items.

Fire Dept Review
3/24/2020     Staff: Eric Dokter                          edokter@grand-rapids.mi.us            (616) 456-3803




Printed: 6/1/2020 (ACA_Summary_BATCH)                                                                               Page 4 of 8
                 Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.40 Page 17 of 43
            Deferred
            The applicant has noted "deferred submittals" on the construction documents and has requested deferral of the trade
            documents. These documents, once completed and sealed by the registered Design Professional for each
            respective trade, shall be provided to the Design Professional in Responsible Charge (DPRC) for review. Once the
            DPRC has completed their review for compliance with the building's design, the documents SIGNED AND SEALED
            BY THE TRADE DESIGN PROFESSIONAL shall be forwarded to City with the applicable transmittal form SIGNED
            BY THE DPRC.

            NO WORK shall commence by the deferred trades, and no concealment of structural work shall occur until the
            required documents have been reviewed by the DPRC and approved by the City.

            The Owner and Applicant proceed at their own risk with regard to any rework, demolition or redesign required by
            final design and approval of the deferred documents. This risk specifically includes, but is not limited to, underground
            and cast-in-place elements of trade-specific work.

Water Review
3/25/2020   Staff: Lawrence Olson                       lolson@grand-rapids.mi.us                   (616) 456-4074
            Add'! Info Req'd
            An approved LUDS permit (site plan / engineering / storm water) will be required prior to issuance of a building
            permit. See Water comments on L-Dev-2020-0074.

Building Review
3/25/2020   Staff: Steve Devlaeminck                    sdevlaem@grand-rapids.mi.us                 (616) 456-3058
            Add'! Info Req'd
            Please see Plan room for comments.

Planning Review
3/26/2020   Staff: Andrew Bowman                        abowman@grand-rapids.mi.us                  (616) 456-3652
            Add'! Info Req'd
            See Plan Room for remaining issue. LUDS Permit Plan approval required.

Stormwater Review
3/26/2020   Staff: Daniel Taber                         dtaber@grand-rapids.mi.us                   (616) 456-3104
            App'd with Conditions
            Will require approval of LUDS permit and issuance of soil erosion control plan.

Engineering Review
3/26/2020   Staff: Daniel Nederhoed                     dnederhoed@grand-rapids.mi.us               (616) 456-4471
            Add'I Info Req'd
            See plan room comments.

Traffic Review
3/26/2020   Staff: Daniel Nederhoed                     dnederhoed@grand-rapids.mi.us               (616) 456-4471
            Add'! Info Req'd
            See engineering's plan room comments.

Mechanical Review
3/27/2020   Staff: Mark Griffee                         mgriffee@grand-rapids.mi.us                 (616) 456-4544
            Add'! Info Req'd
            See plan room issue

Plan Review
3/27/2020   Staff: Darrell Singleton                    dsingleton@grand-rapids.mi.us               616-456-3971
            Plan Review Letter Sent




Printed: 6/1/2020 (ACA_Summary_BATCH)                                                                                   Page 5 of 8
                 Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.41 Page 18 of 43
Plan Review
3/31/2020   Staff: Plan Room
            Revision Received


Intake
4/1/2020    Staff: William Hordyk                      whordyk@grand-rapids.mi.us                  (616) 456-3134
            Addendum Entered
            Revision entered

Building Review
4/2/2020    Staff: Steve Devlaeminck                   sdevlaem@grand-rapids.mi.us                 (616) 456-3058
            App'd with Conditions
            Please see Plan room for comments.

Water Review
4/7/2020    Staff: Lawrence Olson                      lolson@grand-rapids.mi.us                   (616) 456-4074
            Add'I Info Req'd
            An approved LUDS permit (site plan / engineering / storm water) will be required prior to issuance of a building
            permit. See Water comments on L-Dev-2020-0074.

Mechanical Review
4/8/2020    Staff: Mark Griffee                        mgriffee@grand-rapids.mi.us                 (616) 456-4544
            App'd with Conditions
            See plan room comments

Planning Review
4/9/2020    Staff: Andrew Bowman                       abowman@grand-rapids.mi.us                 (616) 456-3652
            Add? Info Req'd
            See Plan Room for new issue and conditions.

Engineering Review
4/10/2020   Staff: Daniel Nederhoed                    dnederhoed@grand-rapids.mi.us              (616) 456-4471
            App'd with Conditions
            Approved in association with the approved LUDS permit.

Traffic Review
4/10/2020   Staff: Daniel Nederhoed                    dnederhoed@grand-rapids.mi.us               (616) 456-4471
            Approved


Plan Review
4/10/2020   Staff: Darrell Singleton                   dsingleton@grand-rapids.mi.us               616-456-3971
            Plan Review Letter Sent


Plan Review
4/14/2020   Staff: Plan Room
            Revision Received


Intake
4/15/2020   Staff: William Hordyk                      whordyk@grand-rapids.mi.us                  (616) 456-3134
            Addendum Entered
            Response to planning entered w/ 4 revised pages

Printed: 6/1/2020 (ACA Summary_BATCH)                                                                                  Page 6 of 8
                Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.42 Page 19 of 43
Water Review
4/20/2020   Staff: Lawrence Olson                       lolson@grand-rapids.mi.us                    (616) 456-4074
            Add'! Info Req'd
            Please address issues in Plan Room

Planning Review
4/20/2020   Staff: Andrew Bowman                        abowman@grand-rapids.mi.us                   (616) 456-3652
            App'd with Conditions
            See Plan Room for conditions.

Plan Review
4/20/2020   Staff: Darrell Singleton                     dsingleton@grand-rapids.mi.us                616-456-3971
            Plan Review Letter Sent


Plan Review
4/22/2020   Staff: Plan Room
            Revision Received


Intake
4/22/2020   Staff: William Hordyk                        whordyk@grand-rapids.mi.us                   (616) 456-3134
            Addendum Entered
            Plumbing plan entered for Water review

Water Review
4/27/2020   Staff: Lawrence Olson                        lolson@grand-rapids.mi.us                    (616) 456-4074
            App'd with Conditions
            The Grand Rapids Water System/Environment Services shall provide or maintain water and sewer service to this
            project -- provided that all of the conditions and requirements set forth in the project approval-with-conditions letter
            are fulfilled.

            Said letter has been issued today under separate cover to the owner, architect, and general contractor of the project.
            Water/sewer connection and inspection permits required.

            If you have any questions or concerns, please contact the Grand Rapids Utility Engineering (Lawrence M. Olson) at
            456-4074.

Final Review
4/27/2020   Staff: Louis Canfield                        Icanfield@grand-rapids.mi.us                 (616) 456-4123
            Approved


Plan Review
4/27/2020   Staff: Louis Canfield                        Icanfield@grand-rapids.mi.us                 (616) 456-4123
            Completed



FEES
Invoice: 1000352815 on 03/17/2020
                   Commercial Building Application               40.00
                        Commercial Building Permit           35735.00
                         Commercial Zoning Permit              235.00


Printed: 6/1/2020 (ACA_Summary_BATCH)                                                                                      Page 7 of 8
                Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.43 Page 20 of 43
                             Building Plan Review    3577.00
                                 Total Invoiced :   39587.00
                                        Payments:       0.00   Balance: 39587.00




Printed: 6/1/2020 (ACA_Summary_BATCH)                                                   Page 8 of 8
Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.44 Page 21 of 43
 New West Michigan III Industrial Investors, L.L.C. v Amazon.Com Services, LLC
        US District Court – Western District Case No.:_____________
                       Honorable __________________




                    TAB 4
                     To
   Plaintiff's Complaint and Jury Demand
                   Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.45 Page 22 of 43
          L-DEV-2020-0074 Summary
CITYOF
GRAND
RAPIDS
          Printed: Monday, June 01, 2020

Type:              Land Use Permit - Building or Parking Lot
Title:             3951 Trade Drive SE Renovation
Address:           3951 TRADE DR SE                                                               Waiting for Payment
Parcel:            41-18-20-300-070
Description:       Renovation of existing building. Relocation of loading docks to north side of building. Repaving of existing truck
                   dock on east side of building for employee parking. Addition of landscape islands around perimeter of site to
                   define site access points. New landscaping and site lighting. Restripe existing pavement at the remainder of
                   site
Assigned Staff: Pat Snyder      (616) 456-3472     psnyder@grand-rapids.mi.us
    File Date:          3/12/2020

APPLICANT                                      BUILDING OWNER                            ENGINEER
Eric Bratt PE, MBA, LEED AP BD-C               TONY ANTONE                               Joshua Manion
Progressive A&E                                NEW WEST MICHIGAN INDUSTRIAL              Progressive AE
                                               INVESTORS LLC                             1811 4 Mile Road Northeast
1811 4 Mile Rd NE
Grand Rapids, MI 49525                         0                                         Grand Rapids, MI 49525



OWNER
NEW WEST MICHIGAN III INDUSTRIAL
INVESTORS LLC
39400 WOODWARD AVE STE 250
BLOOMFIELD HILLS, MI 48304




PERMIT TYPE
    Proposed Use                  Industrial                       Previous-Current Use         Industrial
    Building-Parking              Yes                              Stormwater Modification      Yes
    Development
    Earth Change                  Yes                              Sidewalk                     No
    Water-Sewer Impact            No                               Temporary Occupancy          No
    Encroachment                  No                               Previous Approval            Not Approved

PROJECT INFORMATION
    Expected Start Date           05/01/2020                       Expected Finish Date         11/30/2020
    Project Acres                 3.05                             Impervious Area-Sq Ft        52000
    Distance to Water             2700                             Soil Type                    Loam
    Land Use                      Industrial                       Planning Approval Type       Director Review

LOT INFORMATION
    Lot Frontage                  858                              Lot Depth                    762
    Lot Area                      1037599                          Lot Shape                    Irregular




Printed: 6/1/2020 (ACA_Summary_BATCH)                                                                                     Page 1 of 5
                    Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.46 Page 23 of 43
PROJECT SUMMARY
    New Building                 UNCHECKED                       Existing Building            UNCHECKED
                                                                 Expansion
    Existing Building New-       UNCHECKED                       Demo Existing Building       UNCHECKED
    Expanded Use
    Increase Residential         UNCHECKED                       New Parking                  UNCHECKED
    Density
    Existing Parking Expansion CHECKED                           Other Project Summary        CHECKED
    Other Project Summary        Partial demolition of the       Project Description          Use includes semi-truck
    Text                         building                                                     delivery of packages,
                                                                                              package sorting then
                                                                                              loading packages onto
                                                                                              delivery vans. Site will
                                                                                              function as a 24-hour
                                                                                              operation.

LOCATION
    Zone District                SD-IT                           Historic District            Not Historic
    Ward                         3                               Neighborhood                 ken-O-Sha Park
    Service Area                 Southeast                       Inspector Area               South
    Flood Plain                  NO                              Water Proximity (within 500 NO
                                                                 ft)



PROCESSING STATUS (chronological)
Intake
3/12/2020   Staff:
             Waiting for Plans


Intake
3/12/2020   Staff: Plan Room
            Plans Received


Intake
3/13/2020   Staff: Brooke Hovenkamp                      bhovenkamp@grand-rapids.mi.us             616-456-3389
            Application Entered
            12 page plan with site layout, soil erosion control, stormwater drainage, landscape, and lighting information.

Historic Review
3/13/2020   Staff: Brooke Hovenkamp                      bhovenkamp@grand-rapids.mi.us             616-456-3389
             Waived


Intake
3/13/2020   Staff: Brooke Hovenkamp                      bhovenkamp@grand-rapids.mi.us             616-456-3389
            Add'l Info Req'd
            The applicant of record is currently not the property owner. Per Chapter 67 of the Grand Rapids City Code, only a
            land owner can be issued a LUDS Permit. To update your application, please complete our online request form:
            https://vvww.grandrapidsmi.gov/Services/Request-to-be-Added-to-An-Existing-Application. If you have any questions,
            please contact us at devcenter@grcity.us. Thank you!




Printed: 6/1/2020 (ACA_Summary_BATCH)                                                                                    Page 2 of 5
                 Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.47 Page 24 of 43
Water Review
3/18/2020   Staff: Lawrence Olson                        lolson@grand-rapids.mi.us           (616) 456-4074
            Add'I Info Req'd
            Please address issue in Plan Room

Traffic Review
3/20/2020   Staff: Daniel Nederhoed                      dnederhoed@grand-rapids.mi.us       (616) 456-4471
            Approved


Engineering Review
3/20/2020   Staff: Daniel Nederhoed                      dnederhoed@grand-rapids.mi.us       (616) 456-4471
            App'd with Conditions
            See plan room comment.

Planning Review
3/23/2020   Staff: Andrew Bowman                         abowrnan@grand-rapids.mi.us         (616) 456-3652
            Add? Info Req'd
            See Plan Room for issues and conditions.

Stormwater Review
3/25/2020   Staff: Daniel Taber                          dtaber@grand-rapids.mi.us           (616) 456-3104
            Add? Info Req'd
            See plan room comments. Minor SESC modifications required. Please provide drainage design information.

Stormwater Review
3/25/2020   Staff: Daniel Taber                          dtaber@grand-rapids.mi.us           (616) 456-3104
            Add'IInfo Req'd
            See plan room comments. Minor SESC modifications required. Please provide drainage design information.

Intake
3/31/2020   Staff: Plan Room
            New Document


Water Review
4/1/2020    Staff: Lawrence Olson                        lolson@grand-rapids.mi.us           (616) 456-4074
            Add'! Info Req'd
            Please address issue in Plan Room

Intake
4/1/2020    Staff: Plan Room
            Plans Received


Plan Review
4/1/2020    Staff: Plan Room
            Revision Received


Intake
4/1/2020    Staff: Brooke Hovenkamp                      bhovenkamp@grand-rapids.mi.us       616-456-3389
            Addendum Entered
            14 page revised plan submitted for review.


Printed: 6/1/2020 (ACA_Summary_BATCH)                                                                           Page 3 of 5
                Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.48 Page 25 of 43
Water Review
4/7/2020    Staff: Lawrence Olson                        lolson@grand-rapids.mi.us                    (616) 456-4074
            Add'! Info Req'd
            Please address issue in Plan Room

Stormwater Review
4/8/2020    Staff: Daniel Taber                          dtaber@grand-rapids.mi.us                    (616) 456-3104
            App'd with Conditions
            Approved in conjunction with complete plan documents and standard details.

            It shall be the responsibility of the property owner and all other persons participating in, causing or being factually or
            legally responsible for any earth change to provide soil erosion and sedimentation control to adequately prevent soil
            from being eroded and discharged onto adjacent properties, or into a City Stormwater Drainage System, a public
            street or right-of-way, wetland, creek, stream, water body or floodplain. Non-compliance with this will result in
            violation notices with re-inspection fees.

Planning Review
4/9/2020    Staff: Andrew Bowman                         abowman@grand-rapids.mi.us                   (616) 456-3652
            App'd with Conditions
            See Plan Room for conditions.

Intake
4/14/2020   Staff: Plan Room
            New Document
            A new document was uploaded to the Plan Room.

Water Review
4/14/2020   Staff: Lawrence Olson                        lolson@grand-rapids.mi.us                    (616) 456-4074
            App'd with Conditions
            Based on revised utility drawing emailed on 4/14/20.

            Domestic and irrigation meters will be sized during the building permit review

            A review letter with conditions for water and sewer permits will be issued during the building permit process.

            Work done on public and/or private water/sewer/storm is to be performed by a registered underground contractor
            (RUC) with the City of Grand Rapids: Only RUC may pull permits and schedule inspections for utility work

            If you have additional questions please contact Larry Olson at 616-456-4074 or email lolson@grcity.us.

Intake
4/16/2020   Staff: Plan Room
            Plans Received


Plan Review
4/16/2020   Staff: Plan Room
            Revision Received


Intake
4/16/2020   Staff: Brooke Hovenkamp                      bhovenkamp@grand-rapids.mi.us                616-456-3389
            Document Filed


Final Review
4/16/2020   Staff: Linda Cowdin                          Icowdin@grand-rapids.mi.us                   616-456-4506

Printed: 6/1/2020 (ACA_Summary_BATCH)                                                                                      Page 4 of 5
                Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.49 Page 26 of 43
            Approved


Plan Review
4/16/2020   Staff: Linda Cowdin                         lcowdin@grand-rapids.mi.us            616-456-4506
            Completed


Issuance
4/16/2020   Staff: Louis Canfield                       Icanfield@grand-rapids.mi.us          (616) 456-4123
            Permit Doc Sent


Issuance
4/20/2020   Staff: Linda Cowdin                         Icowdin@grand-rapids.mi.us            616-456-4506
            Ready to Issue
            Your payment has been received, thank you. Please sign and date the permit document (p.2 of previously emailed
            packet), indicate the project start date, and upload a scanned copy or email it to devcenter@grcity.us


FEES
Invoice: 1000352929 on 03/13/2020
       Dev Compliance Application Review Director            973.00
                            Dev Compliance Permit              93.00
                         SESC Application Review             204.00
                                        SESC Permit          794.00
                    Stormwater Application Review            571.00
                                    Stormwater Permit        620.00
                                     Total Invoiced :       3255.00
                                          Payments:         3255.00        Balance: 0.00




Printed: 6/1/2020 (ACASummary_BATCH)                                                                            Page 5 of 5
Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.50 Page 27 of 43
 New West Michigan III Industrial Investors, L.L.C. v Amazon.Com Services, LLC
        US District Court – Western District Case No.:_____________
                       Honorable __________________




                    TAB 5
                     To
   Plaintiff's Complaint and Jury Demand
                  Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.51 Page 28 of 43
DocuSign Envelope ID: OD142C06-512F-4C1E-9C22-96936AC91B4D                                              CC Misc 00192743 2020 TR



                                                         amazon
            May 1, 2020

            VIA EMAIL

            New West Michigan III Industrial Investors, L.L.C.       Dawda Mann, PLC
            39400 Woodward Avenue, Suite 250                         Dawda Mann Building
            Bloomfield Hills, MI 48304                               39533 Woodward Avenue, Suite 200
            Attn: Anthony G. Antone                                  Bloomfield Hills, MT 48304
            Email: tantone@Kojaian.com                               Attn: Edward C. Dawda
                                                                     Email: edawda@dmms.com


            RE:      Termination of the Early Access Agreement for 3951 Trade Drive SE, Grand Rapids, MI (the "Site")

            Anthony G. Antone:

            Amazon.com Services LLC ("Amazon") and New West Michigan III Industrial Investors, L.L.C. ("Landlord")
            recently terminated lease negotiations and Amazon is no longer a prospective tenant for the Site. Prior to such
            termination, Amazon and Landlord entered into that certain Early Access Agreement ("Agreement") dated January 3,
            2020 to perform surveys, studies, due diligence and construction activities at the Site ("Onsite Work").

            As a result, effective immediately, Amazon terminates the Agreement under Section 1 of the Agreement. We
            understand that Amazon's representatives are making alternative arrangements with Landlord to remove our
            equipment, materials, products, and other improvements. To the extent Landlord possesses any confidential
            information, copyrighted materials, or work product owned by Amazon, please return such work product at your
            earliest convenience.

            Thank you.

            Amazon

            Amazon.com Services LLC

            By:           )bsium,. alas
                           slim—Abel 1s
            Name:
            Title:       Authorized Signatory
            Date:     May 1, 2020
Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.52 Page 29 of 43
 New West Michigan III Industrial Investors, L.L.C. v Amazon.Com Services, LLC
        US District Court – Western District Case No.:_____________
                       Honorable __________________




                    TAB 6
                     To
   Plaintiff's Complaint and Jury Demand
             Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.53 Page 30 of 43




From:                           Tony Antone <tantone@Kojaian.com>
Sent:                           Monday, May 04, 2020 11:57 AM
To:                             Reid, Stacy
Cc:                             C. Michael Kojaian; zachary.browning@foster.com; Ed Dawda
Subject:                        RE: DGR6 - EAA termination



Stacy,

I received your email with Amazon's written notice of termination of the Access Agreement. We are
disappointed that Amazon has chosen not to enter into the lease.

As we have discussed before, we had a very good experience in Romulus, Michigan with Seefried Properties /
Amazon and are confident that we can find a mutual positive path forward on 3951 Trade Drive in Grand
Rapids, Michigan.

Under paragraph 3 of the Access Agreement, Amazon is now required to "remove all of its equipment,
materials, products and other improvements to return the Project to a condition no worse than its condition
as of the Effective Date." You may not realize the extent to which Amazon made major alterations to our
property over the last several months. Below is a link to a Dropbox folder with a number of videos showing the
current state of our property.

https://www.dropbox.com/sh/wgIfuawoon4p3t1/AABIzZFzmNW-IRKAbSKbmP 8a?d1=0

As you can see, our property is in much worse condition than it was as of the Effective Date of the Access
Agreement.

We have retained an independent third-party engineering firm to determine the magnitude of the changes
which were made to our property. This firm will prepare a detailed report including estimated costs for the
required scope. After viewing the videos, you will understand that we have a number of serious concerns,
including but not limited to structural integrity / life safety / code violations / our 20 year roof warranty /
Association violations / blighted building exterior appearance / etc.

Given the extent of the work / demolition and alterations performed by Amazon to date (which you may or
may not know) and the extent of the requirements to restore our property, we feel it is in all of our best
interests to try to figure out an amicable solution.

Since you and I spoke last Tuesday, we have had a conversation with our lender to express our desire to work
out a creative solution which will benefit all parties involved. Of course, if we cannot come to terms on a lease
or sale, we are confident that Amazon will fulfill its obligations under the Access Agreement.

Thank you in advance for your thoughts toward a mutually beneficial path forward.

Tony


                                                        1
                Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.54 Page 31 of 43

Tony Antone
Executive Vice President
KOJAIAN MANAGEMENT CORPORATION
39400 Woodward Avenue, Suite 250
Bloomfield Hills, MI 48304
(248) 644-7600
(248) 644-7630 Fax

From: Reid, Stacy <stareid@amazon.com>
Sent: Friday, May 1, 2020 5:51 PM
To: Tony Antone <tantone@Kojaian.com>
Subject: DGR6 - EAA termination

Hi Tony,

Attached is a signed termination of the EAA. Please let me a good time next week for your to get on the phone with our
construction manager to go through restoration items.

Stacy Reid
206-890-9808




Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.




                                                                   2
Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.55 Page 32 of 43
 New West Michigan III Industrial Investors, L.L.C. v Amazon.Com Services, LLC
        US District Court – Western District Case No.:_____________
                       Honorable __________________




                    TAB 7
                     To
   Plaintiff's Complaint and Jury Demand
              Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.56 Page 33 of 43




From:                              Tony Antone <tantone@Kojaian.com>
Sent:                              Tuesday, May 12, 2020 4:34 PM
To:                                Reid, Stacy
Cc:                                C. Michael Kojaian; zachary.browning@foster.com; Ed Dawda
Subject:                           RE: DGR6 - EAA termination
Attachments:                       3951 Trade Drive - BUDGET 5-11-2020.pdf


Stacy,

Following up on my email to you on Friday, an independent commercial contractor completed an initial inspection and
evaluation of the building and has provided its assessment of the necessary restoration work required of Amazon under
the Access Agreement. The initial assessment, which is subject to a number of conditions, is attached and currently totals
$9,425,500, which does not include any costs related to restoring the structural integrity of the building. This information
should assist you in either tendering a market-value purchase offer for the property or understanding the substantial cost
Amazon will incur in restoring the property.

A structural engineer also completed a preliminary assessment of the building to determine the extent of structural damage
that occurred during the demolition work. We expect a report from the structural engineer in the coming days. We will
provide an estimate of the associated incremental costs for necessary structural restoration. We will continue to assess the
building to determine what protective advances are necessary.

Thank you.

Tony


Tony Antone
Executive Vice President
KOJAIAN MANAGEMENT CORPORATION
39400 Woodward Avenue, Suite 250
Bloomfield Hills, Ml 48304
(248) 644-7600
(248) 644-7630 Fax

From: Tony Antone <tantone@Kojaian.com>
Sent: Friday, May 8, 2020 4:38 PM
To: Reid, Stacy <stareid@amazon.com>
Cc: C. Michael Kojaian <cmk@Kojaian.com>; zachary.browning@foster.com; Ed Dawda <edawda@dmms.com>
Subject: Re: DGR6 - EAA termination

Stacy,

I am responding to your email earlier this week, and your voicemail message from last night. I appreciate your follow-
up. We have personnel on site evaluating the needed restoration work, and will revert back early next week after we have
the preliminary assessment. We will share this with you on a macro basis to enable you, if you so desire, to make a
meaningful offer for the building, or you can wait for our thorough third party assessment and instead restore the
property. We remain deeply concerned about the safety of the building, including potential code violations, and will take
emergency actions for safety and insurance reasons if required.

I hope you have a nice weekend.
               Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.57 Page 34 of 43

Tony


Tony Antone
Executive Vice President
KOJAIAN MANAGEMENT CORPORATION
39400 Woodward Avenue, Suite 250
Bloomfield Hills, MI 48304
(248) 644-7600
(248) 644-7630 Fax

From: "Reid, Stacy" <stareid@amazon.com>
Date: Monday, May 4, 2020 at 8:31 PM
To: Tony Antone <tantone@Kojaian.conn>
Cc: "C. Kojaian" <cmk@Koiaian.com>, "zachary.browning@foster.com" <zachary.browning@foster.com>,
Edward Dawda <edawda@dmms.com>
Subject: RE: DGR6 - EAA termination

I have forwarded this to our construction team to review.

As discussed, we did not get approval to move forward on a lease but if you would consider a sale, it would be worth
another conversation.

Stacy Reid
206-890-9808

From: Tony Antone <tantone@Koiaian.com>
Sent: Monday, May 4, 2020 8:57 AM
To: Reid, Stacy <stareid@amazon.com>
Cc: C. Michael Kojaian <cmk@Koiaian.com>; zachary.browning@fostercom; Ed Dawda <edawda@dmms.com>
Subject: RE: [EXTERNAL] DGR6 - EAA termination

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless
you can confirm the sender and know the content is safe.

Stacy,

I received your email with Amazon's written notice of termination of the Access Agreement. We are
disappointed that Amazon has chosen not to enter into the lease.

As we have discussed before, we had a very good experience in Romulus, Michigan with Seefried Properties /
Amazon and are confident that we can find a mutual positive path forward on 3951 Trade Drive in Grand
Rapids, Michigan.

Under paragraph 3 of the Access Agreement, Amazon is now required to "remove all of its equipment,
materials, products and other improvements to return the Project to a condition no worse than its condition
as of the Effective Date." You may not realize the extent to which Amazon made major alterations to our
property over the last several months. Below is a link to a Dropbox folder with a number of videos showing the
current state of our property.
                                                            2
               Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.58 Page 35 of 43



https://www.dropbox.conn/sh/wgIfuawopn4p3t1/AABIzZFzmNW-IRKAbS1<bmP 8a?d1=0

As you can see, our property is in much worse condition than it was as of the Effective Date of the Access
Agreement.

We have retained an independent third-party engineering firm to determine the magnitude of the changes
which were made to our property. This firm will prepare a detailed report including estimated costs for the
required scope. After viewing the videos, you will understand that we have a number of serious concerns,
including but not limited to structural integrity / life safety / code violations / our 20 year roof warranty /
Association violations / blighted building exterior appearance / etc.

Given the extent of the work / demolition and alterations performed by Amazon to date (which you may or
may not know) and the extent of the requirements to restore our property, we feel it is in all of our best
interests to try to figure out an amicable solution.

Since you and I spoke last Tuesday, we have had a conversation with our lender to express our desire to work
out a creative solution which will benefit all parties involved. Of course, if we cannot come to terms on a lease
or sale, we are confident that Amazon will fulfill its obligations under the Access Agreement.

Thank you in advance for your thoughts toward a mutually beneficial path forward.

Tony


Tony Antone
Executive Vice President
KOJAIAN MANAGEMENT CORPORATION
39400 Woodward Avenue, Suite 250
Bloomfield Hills, MI 48304
(248) 644-7600
(248) 644-7630 Fax

From: Reid, Stacy <stareid@amazon.com>
Sent: Friday, May 1, 2020 5:51 PM
To: Tony Antone <tantone@Koiaian.com>
Subject: DGR6 - EAA termination

Hi Tony,

Attached is a signed termination of the EAA. Please let me a good time next week for your to get on the phone with our
construction manager to go through restoration items.

Stacy Reid
206-890-9808



Disclaimer



                                                          3
               Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.59 Page 36 of 43

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.




                                                                  4
         Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.60 Page 37 of 43


                       VISSER
                      BROTHERS.
                       GENERAL CONTRACTORS

                                                                              Budget Pricing
                                                                                   for
                                                            3951 Trade Drive - Restoration from Demolition
                                                                           as 0105/11/2020


       Item:                                                  Building Restoration Items - Shell & Exterior
         1     Parking Lot - repair only areas damaged from equipment and demolition                                                        $       100,000
         2     Siding - Fix damage caused to exterior                                                                                                10,000
        3      Masonry - replace areas of 12" concrete masonry units removed in center two story atrium                                     $       200,000
         4     Replace Cambridge HVAC air handlers removed and discarded to restore heat to building, reconnect gas                                 300,000
         5     Gas Pipe - replace all sections removed to restore heat - replace missing large diameter main                                        150,000
         6      Fire Protection - replace missing sections that were removed, turn up heads to deck, and verify coverage                            100,000
                Glass - top of exterior wall - install at top of building all perimeter glass that was removed and replaced with
         7
               temporary plywood                                                                                                            $       600,000
        8      Glass - Replace broken window panels at lower levels caused by contractor activities                                                  10,000
        9      Roofing Restore missing areas whwere temporary roofing was installed *                                                                42,000
        10     Structure Integrity - Replace structure from damage caused by demolition based on prelim engineering cities **                   ??
        11     Freight Elevator - Fix Shaft and install elevator in working condition                                                               400,000
        12     Overhead Door - replace door damaged door panel                                                                                        5,000
        13     SUB-TOTAL for Shell and Exterior                                                                                             $   1,917,000


                                                                  Building Restoration Items - Interior
        14     Concrete Slab Fix where Ramp was removed and floor structure damaged                                                                  50,000
        15     Replace ductwork removed by demolition on 2nd floor that feeds 1st floor office area                                         S       100,000
        16     Install replacement lighting for general warehouse, wire back to panel                                                       $   1,600,000
        17     Replace three sets of mens/women's bathrooms completely removed during demolition                                            $       300,000
        18     Office Group 1 - 8,100 SF - 2nd floor, along N wall of atrium - replace in its entirety    $60/sf due to complete demo       $       486,000
        19     Office Group 2 - 8,050 SF - 2nd floor, SW corner - replace in its entirety    $60/sf due to complete demo                            483,000
        20     Office Group 3 - Showroom - 5,400 SF - 2nd floor, W side of atrium - replace in its entirety     $80/sf due to complete di           432,000
        21     Corner Office Pods w/ Mezz and Stair - replace 4                                                                                     480,000
        22     Warehouse Rooms - NE - 8,300 SF - replace walls, sliding doors, fix floor                                                            207,500
        23     Electrical Fix to 1st floor bathroom group                                                                                            30,000
        24     Smoke Curtains / Dividers - install and restore where missing                                                                $       100,000
        25     Paint Room and Mezzanine - replace due to demolition                                                                                 200,000
        26     Clean Room - Replace all walls, HVAC, Electrical due to demoliton                                                            $   1,000,000
        27     General Electrical - Fix damage, restore previous power to all areas, fix card access, replace bus ducts caused by demo $        2,000,000
        28     General Corrections - Open holes, floor fixes, cleanup                                                                                40,000
        29     SUB-TOTAL for Interior                                                                                                       $   7,508,500


        30     GRAND TOTAL SHELL & INTERIOR                                                                                                 $   9,425,500


               Clarifications to Budgets
               1. No Architectural or Engineering Fees Included.
               2. Budget based on site walkthrough and preliminary inspection report.
               3. No Contingency or undiscovered conditions included.
               4. Preliminary pricing, detailed cost summary will be provided after detailed inspection, architectural and
                  engineerng drawings, and after detailed inspection and subcontractor cost validation.
               * Consultation with roofing manufacturer necessary to determine if 20-year roof warranty has been voided.
               ** Awaiting engineer's scope and determination of preliminary pricing ??




1946 Turner Ave, NW • Grand Rapids, MI 49504
616.363-3825 fax 616.363.6477                                                                                               Visser Brothers, Inc.
Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.61 Page 38 of 43
 New West Michigan III Industrial Investors, L.L.C. v Amazon.Com Services, LLC
        US District Court – Western District Case No.:_____________
                       Honorable __________________




                    TAB 8
                     To
   Plaintiff's Complaint and Jury Demand
                  Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.62 Page 39 of 43



                                                                            ARNUM
                                                                            =RAW ATTORNEYS AT LAW



                                                            Bridgewater Place Post Office Box 352
                                                             Grand Rapids, Michigan 49501-0352
                                               Telephone 616 / 336-6000 I Fax 616 / 336-7000 www.varnumlaw.c0     C         Aso' III


                                                                                                                                       Dale R. Rietberg
 Peter A. Smit              Michael J. Roth             Linsey A. Gleason              William L. Thompson     Robert A. Buchanan
 John M. Huff               Stephanie R. Setterington   Timothy P. Monsma              Robert M. Huff          Lawrence P. Burns       Maureen P. Rouse-Ayoub
 Lawrence J. Murphy         Bryan R. Walters            Barbara E. Buchanan            Justin L. Fitzgerald    Steven G. Cappellino    Jack D. Sage
 Teresa S. Decker          Dean F. Reisner               Terrence J. Miglio            Erin M. Haney           Laura A. Chappelle      Joan Schleef
 Thomas H. Bergh           Kimberly A. Clarke           Laura E. Radle                 Tiffany K. Snow         !Cristiana M. Coutu     Jeffrey M. Stefan II
 Matthew D. Zimmerman      Mark E. Hills                Timothy K. Kroninger           Herman D. Hofman        Nyal D. Deems           Fredric A. Sytsma
 Jonathan W. Anderson      Peter G. Roth                Robert C. Rutgers, Jr          Regan A. Gibson         William A. Dornbos      David M. Thorns
 Jeffrey A. DeVree         Mary Kay Shaver              Charles F. Gray                Rebecca K. Wrock        Anthony P. Gauthier     Terry E. Tobias
 Susan M. Wyngaarden       Jude W. Pereira              Zachary J. Meyer               Filiott M. Berlin       Stacey A. George        Joseph J. Vogan
 David E. Khorey           David T. Ca ldon             John D. Arendshorst            Paul A. Albarran        Bruce Goodman           John Patrick White
 Michael G. Wooldridge     Kimberly Baber               Eric R. Post                   Seth B. Arthur          Randall J. Groendyk
 Kurt G. Yost              Adam J. Brody                Luis E. Avila                  Christopher M. George   Bruce R. Grubb          Of Counsel
Perrin Rynders             Thomas W. Forster            Brendan G. Best                Janelle G. Haggadone    Edward S. Gusky         Peter Armstrong
 Mark S. Allard            Matthew B. Eugster           Julia A. Perkins               Yvonne Kupfermann       William R. Hineline     Bruce A. Barnhart
Timothy E. Eagle           Charyn K. Hain               Bonnie Y. Sawusch              Justin K. Ooms          Dirk Hoffius            Timothy J. Curtin
Michael S. McElwee         Elizabeth Wells Skaggs       Stephen C. Rohr                Lauren E. Potocsky      Sharma M. Kaminski      Jon F. DeWitt
Jeffrey W. Beswick         Melissa B. Papke             Kyle P. Konwinski              Shaquari M. Everson     Thomas J. Kenny         Richard D. Fries
Scott A. Hulzenga          Timothy J. Lundgren          Kristen M. Veresh              Charumatl Ganesh        Casey Koppelman         Richard A. Hooker
Nicholas B. Missad         Aaron M. Phelps              Jacob A. Droppers              Barbara A. Moore        Randall W. Kra ker      Donald L. Johnson
Richard R. Symons          Steven T. Buquicchio         John J. Roleckl                Ethan J. Beswick        Marilyn A. Lankfer      Kaolin S. Jones
Eric M. Nemeth             Christopher!Caldwell         Erin M. Klug                   Alexander K. Campbell   Kevin S. Macaddino      Kevin B. Krauss
Ronald G. DeWaard          Scott J. Hill                Erika Leuffen Salerno          Chloe N. Cunningham     Richard P. Manczak      Paul L. B. McKenney
James M. Eardley           Brion B. Doyle               John N. Titley                                         Douglas L. Mesman       Daniel C. Molhoek
                                                                                       Ashleigh E. Draft
Steven J. Morren           Seth W. Ashby                Salvatore J. Vitale, Jr.                               Robert D. Molihagen     David E. Preston
                                                                                       Olayinka A. Ope
Thomas G. Kyros            GaryJ. Mouw                  Katherine K. Roskam                                    Michael J. Mulcahy      William E. Rohn
Alfred L Schubkegel, Jr.   Richard T. Hewlett           Mallory A. Field              Counsel                  Shalini Nangia          Jeffrey L Schad
Christopher A. Ballard     Bradley S. Defoe             Sarah L Wixson                Stephen P. Afendoulis    Angelique M. Neal       Eric J. Schneidewind
Jon M. Bylsma              Nina Thekdi                  Jeffrey D. Koelzer            John W. Allen            Katherine L. O'Connor   Hilary F. Snell
Joseph B. Levan            Michael J. Romaya            John W. Sturgis               Christopher P. Baker     Deborah I. Ondersma     Larry J. Titley
Harvey Koning              Peter A. Schmidt             Christopher M. Hiller         Anthony T. Barnes        John W. Pestle          Carl E. Ver Beek
Scott D. Alfree            Matthew W. Bower             Matthew E. Maltz              Susan E. Benington       Edward R. Post


                                                                          May 20, 2020

          Mr. Joshua Abells
          Amazon.Corn Services, LLC
          410 Terry Ave N
          Seattle, WA 98109

         Amazon
             Amazon.com, Inc.
         Attention: Real Estate Manager (NA Ops: DGR6)
         410 Terry Ave N
         Seattle, WA 98109

         Amazon
         c/o Amazon.com, Inc.
         Attention: General Counsel (Real Estate NA Ops: DGR6)
         410 Terry Ave N
         Seattle, WA 98109

                     Re:      DGR6
                              New West Michigan III Industrial Investors, LLC ("Owner)
                              AMAZON.COM SERVICES, LLC ("Amazon")
                              3951 Trade Dr., SE, Grand Rapids, Michigan (the "Premises")




                                Ann Arbor I Birmingham I Detroit I Grand Haven I Grand Rapids I Kalamazoo I Lansing I Novi
     Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.63 Page 40 of 43




 Joshua Abells
 May 20, 2020
 Page 2

 Dear Mr. Abells:

        My firm represents the Owner with respect to the Premises and Amazon's recently
 terminated presence and work at the Premises.

         Amazon and the Owner entered into an Access Agreement, effective, January 3, 2020,
 for the purposes of permitting Amazon to complete certain specifically enumerated actions in
 order to facilitate Amazon's determination that the Premises was suitable for Amazon's intended
 purposes prior to entering into a lease agreement for the Premises.

        Amazon terminated the Access Agreement on May 1, 2020, thereby triggering its
obligation under the Access Agreement to "return the [Premises] to a condition no worse than its
condition as of the Effective Date."

         Amazon completed work during the period of Amazon's access to the Premises that
 drastically exceeded both the terms and spirif of the Access Agreement. Indeed, from physical
inspection of the Premises by commercial contractors and a structural engineer, it appears that
Amazon demolished as much as 45% of the electrical, mechanical, fire protection and plumbing
infrastructure of the Premises, penetrated the roof in multiple locations in a manner that may
have voided the remaining seventeen (17) years of the roof warranty, and caused damage to the
exterior of the Premises. Further, because Amazon physically severed the primary gas supply
line to the Premises in multiple locations, there is no HVAC service to the office spaces that
Amazon did not demolish, which will quickly result in mildew and mold growth if heating and
cooling are not re-established. Additionally, the results of Amazon's demolition work and in
particular, the disabling of the fire suppression system, have almost certainly rendered the
Premises non-compliant with state and local codes and ordinances, and therefore unavailable for
occupancy. Finally, Amazon's demolition work at the Premises has compromised its structural
integrity which must be immediately addressed to avoid catastrophic loss.

       Amazon's completion of work far outside the scope of the Access Agreement has also
created potential breaches of the Owner's financing obligations, and the exterior blight resulting
from Amazon's work at the Premises has created violations of the Grand Rapids Commerce
Center Association's bylaws, notice of which has been provided to the Owner.

       Amazon received notice of these issues seven days ago, along with an initial restoration
cost estimate in excess of $9,000,000, but has not responded in any meaningful fashion.
Therefore, we have arranged, on the Owner's behalf, for a qualified commercial contractor to
complete a more detailed review of the Premises and create a scope of work to return the
Premises to a condition no worse than its condition as of the Effective Date of the Access
Agreement, with related pricing. Please see the attached. In order to satisfy its obligations to
mitigate the ongoing damages caused by Amazon, the Owner intends to commence restoring the
Premises once the scope of work and pricing study is complete.
      Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.64 Page 41 of 43




Joshua Abells
May 20, 2020
Page 3

        Accordingly, the Owner hereby declares Amazon to be in breach of the Access
Agreement. Consistent with Paragraph 9 thereof, Amazon has fifteen (15) days within which to
cure the breach by returning the Premises to a condition no worse than its condition as of the
Effective Date of the Access Agreement or by commencing and diligently pursuing the cure of
returning the Premises to a condition no worse than its condition as of the Effective Date of the
Access Agreement.

        Three weeks have transpired since Amazon terminated the Access Agreement. Amazon
has failed to commence its obligations in accordance with Paragraph 9. The Owner recognizes
that a positive resolution to these issues can be timely achieved by Amazon.


                                       Very truly yours,

                                          VARNUM



                                         Mark E. Hills
MEH/srs
Enclosure

cc:    na-realestate amazon.com;
       legal-us-realestate@amazon.com
       Stacy Reid, via e-mail (stareid@amazon.com)
       Tony Antone

16424011_1,docx
    Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.65 Page 42 of 43




                  VileBER
                      THE 0.
                  GENERAL CONTRACTORS




 Wednesday, May 20, 2020

 Vamum LLP
 233 Washington Avenue, Suite 205
 Grand Haven, MI
 Attn: Mark E. Hills

RE:      Detailed building investigation and cost study — 3591 Trade Drive SE, Grand Rapids ME

Dear Mark,

Visser Brothers Inc. is pleased to offer the following for investigation and recommendation services for the existing
building and site location at 3591 Trade Drive SE, Grand Rapids, MI 49508. Project understanding is to document a
detailed cost of work and materials required to return the building to its existing condition before demolition
activities commenced in early 2020.

Services:
        •     Detailed review of pre-demolition building documents, plans and photographs
        •     Identification of demolished office and clean-room spaces, itemization of work to restore office and
              clean-room spaces to pre-demolition condition, and provide cost estimate for restoring office and
              clean-room spaces to pre-demolition condition.
         o    Identification of extent of severed and removed infrastructure
         o    Detailed Cost Estimates
         ©    Full study and documentation of necessary steps to:
                   o Return to safe and weathertight condition
                   o Return to original condition before demolition
         o   Review StructuralEngineer's recommendations and cost impacts
         o   Electrical,as follows: review of building plans and photographs, and physical inspection of building to
             (i) identify remaining electrical infrastructure in place, (ii) determine viability of remaining electrical
             infrastructure, (iii) itemize necessary work to restore electrical infrastructure to pre-demolition
             condition, and (iv) provide cost estimate for restoring electrical infrastructure to pre-demolition
             condition
         ©   Mechanical Investigation as follows: review of building plans and photographs, and physical
             inspection of building to (i) identify remaining mechanical infrastructure in place, (ii) determine
             viability of remaining mechanical infrastructure, (iii) itemize necessary work to restore mechanical
             infrastructure to pre-demolition condition, including primary gas supply to building, and (iv) provide
             cost estimate for restoring mechanical infrastructure to pre-demolition condition,
         o   Fire Protection Investigation as follows: review of building plans and photographs, and physical
             inspection of building to (i) identify remaining fire protection infrastructure in place, (ii) determine
             viability of remaining fire protection infrastructure, (iii) itemize necessary work to restore fire
             protection infrastructure to pre-demolition condition, and (iv) provide cost estimate for restoring fire
             protection infrastructure to pre-demolition condition.
        ©    Plumbing Investigation as follows: review of building plans and photographs, and physical inspection
             of building to (i) identify remaining plumbing infrastructure in place, (ii) determine viability of
             remaining plumbing infrastructure, (iii) itemize necessary work to restore plumbing infrastructure to
             pre-demolition condition, and (iv) provide cost estimate for restoring plumbing infrastructure to pre-
             demolition condition.




1946 Turner Ave. NW o GrandRapids, All 19504
616.363-3825 o fix 616.363.6477
         Case 1:20-cv-00510 ECF No. 1-1 filed 06/05/20 PageID.66 Page 43 of 43




                    v 4177 E-m
                    BREIT EIRSA
                    GENERAL CONTRACTORS




              •     Roof Investigation as follows: review of building plans and photographs, and physical inspection of
                    building to (i) identify location and scope of roof penetrations occurring during demolition, (ii) itemize
                    necessary work to restore roof to pre-demolition condition, including continuation of pre-demolition
                    roof warranty, and (iii) provide cost estimate for restoring roof to pre-demolition condition.

     Investigation and Study Fee:
             o Visser Brothers — $17,000
             o Lift Rental for 2 weeks - $1,800
             o Electrical Investigation - $12,000
             o HVAC Investigation - $3,400
             • Fire Protection investigation - $1,000
             o Plumbing Investigation - $2,500
             o Roof Investigation - $800
             o OH & P - $3,850
                                                            TOTAL FEE: $42,350

     Reimbursable Expenses: (to be invoiced at cost of subcontractor or consultant plus 5%)
            o Any Subcontracted services (ex. SeWer Camera Investigation Cost)
            o Any 3rd Party Engineering, Consulting Services, or Testing Services

     Our services do not include any Architectural, engineering, design, or legal services.

       If you have any questions please feel free to contact us.

       Sincerely,                                                             Approval:

                                                                               Date:
       Jeff Schut
       Visser Brothers, Inc.




li
rt
